UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:March 3, 2014 ICON ECI Fund Fifteen, L.P. (Exact Name of Registrant as Specified in Charter) Delaware 000-54604 27-3525849 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On or about March 3, 2014, theGeneral Partnerof the Registrant will notify the registered representatives of the limited partners of the Registrant that the Registrant will distribute its Portfolio Overview (the “Portfolio Overview”) to thelimited partnersof the Registrant and will furnish the registered representatives with a copy of the Portfolio Overview which is attached as Exhibit 99.1. The information in this Report is provided under Item 7.01 of Form 8-K and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. Item 9.01Financial Statements and Exhibits (d) The following exhibit is furnished herewith: 99.12013Third QuarterPortfolio Overview SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON ECI FUND FIFTEEN, L.P. By:ICON GP 15, LLC,its General Partner Dated:March 3, 2014 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
